Exhibit 10.1                           
          
SEPARATION AGREEMENT


 
This Separation Agreement (“Agreement”) is made and entered into by and between
Greg Pruett and PG&E Corporation (the “Corporation”) (collectively the
“Parties”) and sets forth the terms and conditions of Mr. Pruett’s separation
from employment with the Corporation.  The “Effective Date” of this Agreement is
defined in paragraph 18(a).
 
1. Resignation.  Mr. Pruett shall resign from his position as Senior Vice
President, Corporate Affairs, of PG&E Corporation on January 31, 2015 (for
purposes of this Agreement, the “Date of Resignation.”) Mr. Pruett shall have
until August 30, 2014, to accept this Agreement by submitting a signed copy to
the Corporation.  Regardless of whether Mr. Pruett accepts this Agreement, on
the Date of Resignation, he will be paid all salary or wages and vacation
accrued, unpaid and owed to him as of that date, he will remain entitled to any
other benefits to which he is otherwise entitled under the provisions of the
Corporation’s plans and programs, and he will receive notice of the right to
continue his existing health-insurance coverage pursuant to COBRA.
 
The benefits set forth in paragraph 2 below are conditioned upon Mr. Pruett’s
acceptance of this Agreement.
 
2. Separation benefits.  Even though Mr. Pruett is not otherwise entitled to
them, in consideration of his acceptance of this Agreement, the Corporation will
provide to Mr. Pruett the following separation benefits:
 
a. Severance payment.  Under the terms of the PG&E Corporation Officer Severance
Policy, Mr. Pruett’s severance payment amount is $1,220,470. (One Million Two
Hundred Twenty Thousand Four Hundred Seventy Dollars).  Within 3 (three)
business days of the Date of Resignation, the Corporation will make the
severance payment, less applicable withholdings and deductions, to Mr. Pruett.
 
b. Bonus.  Mr. Pruett shall be entitled to receive his full bonus under PG&E
Corporation’s 2014 short-term incentive plan and a pro-rated bonus under PG&E
Corporation’s 2015 short-term incentive plan based on the percentage of time Mr.
Pruett was employed by Corporation in 2015,to the extent and at the time of such
bonus, if any, would otherwise be paid.
 
c. Stock.  Upon the Date of Resignation, but conditioned on the occurrence of
the Effective Date of this Agreement as set forth in paragraph 18(a) below, all
unvested restricted stock unit grants and performance share grants provided to
Mr. Pruett under PG&E Corporation’s 2006 Long-Term Incentive Plan shall continue
to vest, terminate, or be canceled as provided consistent with the attached
Exhibit A.
 
d. Career transition services.  For a maximum period of one year following the
Date of Resignation, the Corporation will provide Mr. Pruett with executive
career transition services from Lee Hecht Harrison, with total payments to the
firm not to exceed $12,000 (Twelve Thousand Dollars.).  Lee Hecht Harrison shall
bill PG&E directly for their services to Mr. Pruett. Mr. Pruett’s entitlement to
services under this Agreement will terminate when he becomes employed on a
full-time basis, either by another employer or through self-employment other
than consulting with the Corporation.
 
e. Payment of COBRA premium.  In addition to the severance payment described in
paragraph 2a, the Corporation will pay Mr. Pruett the amount of $13,841.10
(Thirteen Thousand Eight Hundred Forty One Dollars and Ten Cents), which is an
estimated value of his monthly COBRA premiums for the eighteen-month period
commencing the first full month after the Date of Resignation.
 
3. Defense and indemnification in third-party claim.  The Corporation and/or its
affiliate, or subsidiary will provide Mr. Pruett with legal representation and
indemnification protection in any legal proceeding in which he is a party or is
threatened to be made a party by reason of the fact that he is or was an
employee or officer of the Corporation and/or its affiliate or subsidiary, in
accordance with the terms of the resolution of the Board of Directors of PG&E
dated July 19, 1995, any subsequent PG&E policy or plan providing greater
protection to Mr. Pruett, or as otherwise required by law.
 
4. Cooperation with legal proceedings.  Mr. Pruett will, upon reasonable notice,
furnish information and proper assistance to the Corporation and/or its
affiliate or subsidiary (including truthful testimony and document production)
as may reasonably be required by them or any of them in connection with any
legal, administrative or regulatory proceeding in which they or any of them is,
or may become, a party, or in connection with any filing or similar obligation
imposed by any taxing, administrative or regulatory authority having
jurisdiction, provided, however, that the Corporation and/or its affiliate or
subsidiary will pay all reasonable expenses incurred by Mr. Pruett in complying
with this paragraph.
 
5. Release of claims and covenant not to sue.
 
a. In consideration of the separation benefits and other benefits the
Corporation is providing under this Agreement, Mr. Pruett, on behalf of himself
and his representatives, agents, heirs and assigns, waives, releases, discharges
and promises never to assert any and all claims, liabilities or obligations of
every kind and nature, whether known or unknown, suspected or unsuspected that
he ever had, now has or might have as of the Effective Date against the
Corporation or its predecessors, affiliates, subsidiaries, shareholders, owners,
directors, officers, employees, agents, attorneys, successors, or
assigns.  These released claims include, without limitation, any claims arising
from or related to Mr. Pruett’s employment with the Corporation, or any of its
affiliates and subsidiaries, and the termination of that employment.  These
released claims also specifically include, but are not limited, any claims
arising under any federal, state and local statutory or common law, such as (as
amended and as applicable) Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the California Fair Employment and
Housing Act, the California Labor Code, any other federal, state or local law
governing the terms and conditions of employment or the termination of
employment, and the law of contract and tort; and any claim for attorneys’ fees.
 
b. Mr. Pruett acknowledges that there may exist facts or claims in addition to
or different from those which are now known or believed by his to
exist.  Nonetheless, this Agreement extends to all claims of every nature and
kind whatsoever, whether known or unknown, suspected or unsuspected, past or
present, and Mr. Pruett specifically waives all rights under Section 1542 of the
California Civil Code which provides that:
 
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HIS MUST HAVE MATERIALLY AFFECTED HIS OR HIS SETTLEMENT WITH
THE DEBTOR.

 
c. With respect to the claims released in the preceding paragraphs, Mr. Pruett
will not initiate or maintain any legal or administrative action or proceeding
of any kind against the Corporation or its predecessors, affiliates,
subsidiaries, shareholders, owners, directors, officers, employees, agents,
attorneys, successors, or assigns, for the purpose of obtaining any personal
relief, nor (except as otherwise required or permitted by law) assist or
participate in any such proceedings, including any proceedings brought by any
third parties.
 
d. The release contained herein shall not apply to any claim Mr. Pruett may have
as a shareholder of the Corporation or to any claim to the benefits he is
otherwise entitled to under the terms of this Agreement.
 
e. Mr. Pruett agrees to reconfirm the release and covenants set forth herein by
executing and returning the attached Exhibit B within 30 days after the Date of
Resignation.  The Corporation shall be under no obligation to pay any obligation
to Mr. Pruett accruing after the Date of Resignation absent Mr. Pruett’s
signature and return of the Exhibit B to the Corporation, unless otherwise
required by law.  In the event Mr. Pruett should die or become legally
incapacitated prior to executing and returning the attached Exhibit B, a release
similar to that set forth in Exhibit B executed by Mr. Pruett’s estate or legal
representative will be sufficient to obligate the Corporation to pay all
remaining obligations or benefits.
 
6. Re-employment.  Mr. Pruett will not seek any future re-employment with the
Corporation, or any of its subsidiaries or affiliates.  This paragraph will not,
however, preclude Mr. Pruett from accepting an offer of future employment from
the Corporation, or any of its subsidiaries or affiliates.
 
7. Non-disclosure.
 
a. Mr. Pruett will not disclose, publicize, or circulate to anyone in whole or
in part, any information concerning the existence, terms, and/or conditions of
this Agreement without the express written consent of the PG&E’s Chief Legal
Officer or, as reasonably necessary to enforce the terms of this Agreement,
unless otherwise required or permitted by law.  Notwithstanding the preceding
sentence, Mr. Pruett may disclose the terms and conditions of this Agreement to
his family members, and any attorneys or tax advisors, if any, to whom there is
a bona fide need for disclosure in order for them to render professional
services to him, provided that the person first agrees to keep the information
confidential and not to make any disclosure of the terms and conditions of this
Agreement unless otherwise required or permitted by law.
 
b. Mr. Pruett will not use, disclose, publicize, or circulate any confidential
or proprietary information concerning the Corporation or its subsidiaries or
affiliates, which has come to his attention during his employment with the
Corporation, unless doing so is expressly authorized in writing by PG&E
Corporation’s Chief Legal Officer, or is otherwise required or permitted by
law.  Before making any legally-required or permitted disclosure, Mr. Pruett
will give the Corporation notice at least ten (10) business days in advance.
 
8. Non-Disparagement.  Mr. Pruett agrees to refrain from performing any act,
engaging in any conduct or course of action or making or publishing any
statements, claims, allegations or assertions, which have or may reasonably have
the effect of demeaning the name or business reputation of  the Corporation, or
any of its subsidiaries or affiliates, or any of their respective employees,
officers, directors, agents or advisors in their capacities as such or which
adversely affects (or may reasonably be expected adversely to affect) the best
interests (economic or otherwise) of any of them.  The Corporation agrees to
refrain from performing any act, engaging in any conduct or course of action or
making or publishing any statements, claims, allegations or assertions in any
print, electronic or television media or in investor conference calls or
webcasts, which have or may reasonably have the effect of demeaning the name or
business reputation of Mr. Pruett.  The Corporation further agrees to instruct
its officers, (in each case, while such person remains an officer of the
Corporation) to comply with the Corporation’s obligations under this
paragraph.   In the event the Corporation’s Chief Legal Officer or Head of Human
Resources acquires actual knowledge that a violation of the Corporation’s
obligations under this paragraph 8 has occurred, the Corporation shall take
prompt and reasonable action to reprimand and further discourage such behavior
in violation of this paragraph 8.   Each Party agrees that nothing in this
paragraph 8 shall preclude the other Party from fulfilling any duty or
obligation that he or it may have at law, from responding to any subpoena or
official inquiry from any court or government agency, including providing
truthful testimony, documents subpoenaed or requested or otherwise cooperating
in good faith with any proceeding or investigation, or from taking any
reasonable actions to enforce such party’s rights under this Agreement in
accordance with the dispute resolution provisions specified in paragraph 15
hereof. Each Party shall continue to comply with its or his obligations under
this Paragraph 8 regardless of any alleged breach by the other Party of its or
his agreements contained in this paragraph 8 unless and until there has been a
final determination by a court or an arbitration panel that the other Party has
breached its or his obligations under this paragraph.
 
9. No unfair competition.
 
a. Mr. Pruett will not engage in any unfair competition against the Corporation,
or any of its subsidiaries or affiliates.
 
b. For a period of one year after the Effective Date, Mr. Pruett will not,
directly or indirectly, solicit or contact for the purpose of diverting or
taking away or attempt to solicit or contact for the purpose of diverting or
taking away:
 
(1)  
any existing customer of the Corporation or its affiliates or subsidiaries;

 
(2)  
any prospective customer of the Corporation or its affiliates or subsidiaries
about whom Mr. Pruett acquired information as a result of any solicitation
efforts by the Corporation or its affiliates or subsidiaries, or by the
prospective customer, during Mr. Pruett’s employment with the Corporation;

 
(3)  
any existing vendor of the Corporation or its affiliates or subsidiaries;

 
(4)  
any prospective vendor of the Corporation or its affiliates or subsidiaries,
about whom Mr. Pruett acquired information as a result of any solicitation
efforts by the Corporation or its affiliates or subsidiaries, or by the
prospective vendor, during Mr. Pruett’s employment with the Corporation;

 
(5)  
any existing employee, agent or consultant of the Corporation or its affiliates
or subsidiaries, to terminate or otherwise alter the person’s or entity’s
employment, agency or consultant relationship with the Corporation or its
affiliates or subsidiaries; or

 
(6)  
any existing employee, agent or consultant of the Corporation or its affiliates
or subsidiaries, to work in any capacity for or on behalf of any person,
Corporation or other business enterprise that is in competition with the
Corporation or its affiliates or subsidiaries.

 


 
10. Material breach by Employee.  In the event that Mr. Pruett breaches any
material provision of this Agreement, including but not necessarily limited to
paragraphs 4, 5, 6, 7, 8 and/or 9 and fails to cure said breach upon reasonable
notice, the Corporation will be entitled to recover any actual damages and to
recalculate any future pension benefit entitlement without the additional
credited age he received or would have received under this Agreement.  Despite
any breach by Mr. Pruett, his other duties and obligations under this Agreement,
including his waivers and releases, will remain in full force and effect.  In
the event of a breach or threatened breach by Mr. Pruett of any of the
provisions in paragraphs 4, 5, 6, 7, 8, and/or 9, the Corporation will, in
addition to any other remedies provided in this Agreement, be entitled to
equitable and/or injunctive relief and because the damages for such a breach or
threatened breach will be difficult to determine and will not provide a full and
adequate remedy, the Corporation will also be entitled to specific performance
by Mr. Pruett of his obligations under paragraphs 4, 5, 6, 7, 8, and/or 9.
 
11. Material breach by the Corporation.  Mr. Pruett will be entitled to recover
actual damages in the event of any material breach of this Agreement by the
Corporation, including any unexcused late or non-payment of any amounts owed
under this Agreement, or any unexcused failure to provide any other benefits
specified in this Agreement.  In the event of a breach or threatened breach by
the Corporation of any of its material obligations to him under this Agreement,
Mr. Pruett will be entitled to seek, in addition to any other remedies provided
in this Agreement, specific performance of the Corporation’s obligations and any
other applicable equitable or injunctive relief.
 
12. No admission of liability.  This Agreement is not, and will not be
considered, an admission of liability or of a violation of any applicable
contract, law, rule, regulation, or order of any kind.
 
13. Complete agreement.  This Agreement sets forth the entire agreement between
the Parties pertaining to the subject matter of  this Agreement and fully
supersedes any prior or contemporaneous negotiations, representations,
agreements, or understandings between the Parties with respect to any such
matters, whether written or oral (including any that would have provided Mr.
Pruett with any different severance arrangements).  The Parties acknowledge that
they have not relied on any promise, representation or warranty, express or
implied, not contained in this Agreement.  Parole evidence will be inadmissible
to show agreement by and among the Parties to any term or condition contrary to
or in addition to the terms and conditions contained in this Agreement.
 
14. Severability.  If any provision of this Agreement is determined to be
invalid, void, or unenforceable, the remaining provisions will remain in full
force and effect.
 
15. Arbitration.  With the exception of any request for specific performance,
injunctive or other equitable relief, any dispute or controversy of any kind
arising out of or related to this Agreement, Mr. Pruett’s employment with the
Corporation (or with the employing subsidiary), the separation of Mr. Pruett
from that employment and from his positions as an officer and/or director of the
Corporation or any subsidiary or affiliate, or any claims for benefits, rights
under, or interpretation of this Agreement, will be resolved exclusively by
final and binding arbitration using one arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association currently
in effect, provided, however, that in rendering their award, the arbitrators
will be limited to those legal rights and remedies provided for by law.  The
only claims not covered by this paragraph are any non-waivable claims for
benefits under workers’ compensation or unemployment insurance laws, which will
be resolved under those laws.  Any arbitration pursuant to this paragraph will
take place in San Francisco, California.  The Parties may be represented by
legal counsel at the arbitration but must bear their own fees for such
representation in the first instance.  The prevailing party in any dispute or
controversy covered by this paragraph, or with respect to any request for
specific performance, injunctive or other equitable relief in any forum, will be
entitled to recover, in addition to any other available remedies specified in
this Agreement, all litigation expenses and costs, including any arbitrator,
administrative or filing fees and reasonable attorneys’ fees, except as
prohibited or limited by law.  The Parties specifically waive any right to a
jury trial on any dispute or controversy covered by this paragraph.  Judgment
may be entered on the arbitrators’ award in any court of competent
jurisdiction.  Subject to the arbitration provisions of this paragraph, the sole
jurisdiction and venue for any action related to the subject matter of this
Agreement will be the California state and federal courts having within their
jurisdiction the location of the Corporation’s principal place of business in
California at the time of such action, and both Parties thereby consent to the
jurisdiction of such courts for any such action.
 
16. Governing law.  This Agreement will be governed by and construed under the
laws of the United States and, to the extent not preempted by such laws, by the
laws of the State of California, without regard to their conflicts of laws
provisions.
 
17. No waiver.  The failure of either Party to exercise or enforce, at any time,
or for any period of time, any of the provisions of this Agreement will not be
construed as a waiver of that provision, or any portion of that provision, and
will in no way affect that party’s right to exercise or enforce such
provisions.  No waiver or default of any provision of this Agreement will be
deemed to be a waiver of any succeeding breach of the same or any other
provisions of this Agreement.
 
18. Acceptance of Agreement.
 
a. Mr. Pruett was provided up to 21 days to consider and accept the terms of
this Agreement and was advised to consult with an attorney about the Agreement
before signing it.  The provisions of the Agreement are, however, not subject to
negotiation.  After signing the Agreement, Mr. Pruett will have an additional
seven (7) days in which to revoke in writing acceptance of this Agreement.  To
revoke, Mr. Pruett will submit a signed statement to that effect to PG&E’s Chief
Legal Officer before the close of business on the seventh day.  If Mr. Pruett
does not submit a timely revocation, the Effective Date of this Agreement will
be the eighth day after he has signed it.
 

 
 

--------------------------------------------------------------------------------

 

 
b. Mr. Pruett acknowledges reading and understanding the contents of this
Agreement, being afforded the opportunity to review carefully this Agreement
with an attorney of his choice, not relying on any oral or written
representation not contained in this Agreement, signing this Agreement knowingly
and voluntarily, and, after the Effective Date of this Agreement, being bound by
all of its provisions.
 


 


 


 
Dated:
August  8, 2014
 
PG&E Corporation
     
JOHN R. SIMON
   
By:
JOHN R. SIMON
       
Dated:
9/8/14
 
GREG PRUETT
     
GREG PRUETT
       



 

 
 

--------------------------------------------------------------------------------

 

Greg Pruett
LTIP Balances @ 8/1/2014
Exhibit A
                                   
Restricted Stock Units -- All unvested RSUs will continue to vest as if officer
remained employed.
                             
Grant
Shares/Units
Previously
Shares/Units
 
Vesting Schedule
   
Date
Granted
Vested
Outstanding
 
Mar. 2, 2015
Mar. 1, 2016
Mar. 1, 2017
Total
   
3/1/2011
4,905
(2,943)
1,962
 
1,962
   
1,962
   
3/1/2012
7,485
(2,994)
4,491
 
1,497
2,994
 
4,491
   
3/1/2013
5,930
(1,186)
4,744
 
1,186
1,186
2,372
4,744
   
3/3/2014
6,305
 
6,305
 
2,102
2,101
2,102
6,305
     
24,625
(7,123)
17,502
 
6,747
6,281
4,474
17,502
                         
Performance Shares -- All performance shares will continue to vest (subject to
payout factor based on TSR performance) as if officer remained employed.
 
 
                   
Grant
Shares
Vest
               
Date
Granted
Date
               
3/1/2012
7,485
3/2/2015
               
3/1/2013
5,930
3/1/2016
               
3/3/2014
5,310
3/1/2017
                 
18,725
                                       
SISOPs -- Unvested SISOPs vest immediately upon termination and will be
distributed in the form of PG&E common stock 7 months following termination.
 
 
                   
Grant
                   
Date
Shares
                 
1/3/2011
226.687
Vested
               
1/3/2012
619.681
Vest 1/3/2015
               
1/2/2013
677.044
Vest upon retirement
               
1,523.412
                                       


 
 

--------------------------------------------------------------------------------

 



 
                                         EXHIBIT B
 


EMPLOYMENT TERMINATION CERTIFICATE
 


 
I entered into a SEPARATION AGREEMENT (“Separation Agreement”) with PG&E
Corporation ("the Corporation") dated  , 2014 ("Effective Date").  I hereby
acknowledge that:
 


(1)                    A blank copy of this Employment Termination
Certificate was attached as Exhibit B to the Separation Agreement
when the Corporation gave it to me for review.  I have been given sufficient and
reasonable time to consider signing this Certificate. I have discussed the
Separation Agreement and this Certificate with
an attorney before executing either document.
 


(2)                    The benefits payable under paragraph 2(a)-(e) of the
Separation Agreement are only payable to me if I sign this Certificate after the
Resignation Date (as defined in the Separation Agreement).
 


(3)                    I executed the Separation Agreement
prior to my last day of employment.  In exchange
for the remaining benefits provided for in paragraph 2(a)-(e) of the Separation
Agreement, I
hereby agree that this Certificate will be a part of my Separation Agreement such that the release
of claims and the covenants that I provided under paragraph 5 of the Separation Agreement will,
by my signature below, extend to and cover any other claims that arose after the Effective Date,
up to and including the Resignation Date and the date this Certificate
is signed,  provided, however,  by signing the Employment Termination
Certificate I am not releasing any claim I have to receive
any and all benefits otherwise due to me under the terms of the Separation
Agreement, or otherwise required by law.
 


(4)                    Nothing in this Certificate
alters, diminishes, or mitigates the scope and breadth of the releases and
covenants that I previously provided to the Company under the Separation
Agreement, which shall remain in full force and effect regardless of whether I
sign this Certificate.
 


(5)                    By signing below, I
hereby extend the release of claims and the covenants that I provided
to the Corporation and other released parties under the Separation Agreement to cover any other
claims (as more fully described in paragraph 5 of the Separation Agreement) that
arose or may
have arisen at any time after the Effective Date, up to and including the Resignation Date and the
date this Certificate is signed.  I knowingly and voluntarily
waive any and all rights or benefits
which I may have had, may now have or in the future may have under the terms of Section 1542
of the California Civil Code, which provides as follows:
 


 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE WHICH, IF KNOWN BY HIM OR HER MUST
HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 
 

--------------------------------------------------------------------------------

 



 
I understand that section 1542 gives me the right not to release existing claims of which I am not
now aware, but I
expressly and voluntarily choose to waive my rights under California Civil
Code Section 1542, as well as under any other federal or state statute or common law principles
of similar effect.
 


I UNDERSTAND THAT I HAVE A RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING
AND TO HAVE THE TERMS OF THIS CERTIFICATE
FULLY EXPLAINED TO ME PRIOR TO SIGNING, AND THAT I AM GIVING UP ANY LEGAL CLAIMS
I HAVE AGAINST THE PARTIES RELEASED IN THE SEPARATION AGREEMENT BY SIGNING
THIS CERTIFICATE.  I AM SIGNING THIS CERTIFICATE KNOWINGLY,
WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE BENEFITS
DESCRIBED IN THE SEPARATION AGREEMENT.
 










Greg Pruett
 


Date: -------------------------


















































































2


 

 
 

--------------------------------------------------------------------------------

 
